Appeal by the defen*796dant from a judgment of the County Court, Orange County (DeRosa, J.), rendered June 16, 2008, convicting her of criminal sale of a controlled substance in or near school grounds, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record sufficiently establishes that the defendant knowingly, intelligently, and voluntarily waived her right to appeal as part of the plea agreement (see People v Lopez, 6 NY3d 248, 256 [2006]; People v Calvi, 89 NY2d 868, 871 [1996]). Skelos, J.P., Covello, Santucci, Chambers and Austin, JJ., concur.